Lawrence, J.:
It is provided by the Revised Statutes (as amended by chapter 397 of the laws of 1883, vol. 1, page 388, sec. 4. sub. 3), that the following, among other property, shall be exempt from t ixation: “ Every building erected for the. use of a college, incorporated academy or other seminary of learning and in actual use for either of such purposes, every building for publie worship, every schoolhouse, court-house and jail used for either of such purposes and the several lots whereon such buildings so used are situated and the furniture belonging to each of them.” Subdivision 4. “ Every poor-house, alms-house, house of industry,” etc. Subdivision 5. “ The real and personal property of every public library. Chapter 282 of the Laws of 1852 provides: Section 1. “ The exemption from taxation of every building for public worship, and every school house or other seminary of learning under the provisions of subdivision three of section four, title one, chapter thirteen, of part first of the Revised Statutes or amendments thereof, shall not apply to any such building or premises in the city of New York unless the same shall be exclusively used for such purposes and exclusively the property of a religious society, or of the New York public school society.”
The question to be determined in this case is whether the plaintiff is to be deemed a religious society, and an examination of the eases heretofore decided under the statutes just referred to, would seem to show that that question must be answered in the affirmative. In the case of the Hebrew Free School Association v. The Mayor of New York (4 Hun, 446) it appears that the plaintiff was incorporated under the act for the incorporation of benevolent, charitable, scientific and missionary societies, passed April 12th, 1848, and the acts amendatory- thereto. That the purpose of said corporation was to provide for the gratuitous instruction of Jewish youth in the Hebrew religion, and other branches of knowledge, and to promote the study of Hebrew literature. In that case Presiding Justice Davis in delivering the opinion of the court, said, *106“ but we think the words ‘ a religious society,’ used in the act of 1852, were not intended to be used in the limited signification of church incorporations or bodies organized for the mere purpose of establishing chwrch societies, as provided by the act of 1813 and its amendments. It is true that the act of 1848 was not intended for the organization of religious societies, in the sense of incorporated churches; but in the more general sense, we see no reason why a body like the plaintiff may not be deemed a religious society, and as such, the exclusive owner of property devoted to a school for religious and other instruction.” (See, also, Association for Colored Orphans v. The Mayor, etc., 38 Hun, 594.) In the latter case it was held that it was not intended by chapter 282 of the Laws of 1852, or section 827 of chapter 410 of the Laws of 1882, providing that the exemption from • taxation, of buildings used for the purposes therein specified, should not apply to any building or premises in the city of New York, unless the same shall be exclusively used for such purposes, and exclusively the property of a religious society, to limit the exemption to such property as is owned by a religious society, but it was intended thereby to give the exemption to such building or premises as should be exclusively devoted to one or the other of the purposes therein specified, whether the property was owned by a religious corporation or not. It is said, however, in this case, that the property in question was not used exclusively for religious purposes, that the public worship and religious exercises of the institute only consist of a Bible class, Bible talk, and gospel meetings held every Sunday, while the institute is mainly devoted to physical, intellectual and social improvement for a'consideration. We think, however, that the uses to which the property is put may fairly be said, under the decisions above quoted, to be both for religions and school purposes, in such a sense as to entitle it to exemption from taxation. It is further said that the property was not in actual use for the purposes for which it had been acquired, until after the tax for 1885 had been confirmed. This is true, but the property had been acquired and the erection of the building begun before the assessment and before the confirmation of the tax. This brings the ease within the decision of the G-eneral Term of this department in St. James Church v. Mayor, etc., of New York, (41 Hun, 309).
*107"We are, therefore, of the opinion that the evidence supports the findings of fact and conclusions of law of the Special Term, and that the judgment should be affirmed, with costs.
Van Brunt, P. J., concurred.